DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0203774 to Bager (B1) in view of US 8,834,120 to De Ugarte et al. (D1).

In Re Claim 1:
B1 teaches:
	A wind turbine main shaft assembly comprising:
 a wind turbine main shaft(Fig. 2, 4); [Page 3, ¶68]
 and a connecting piece (7) attached to an end of the wind turbine main shaft; wherein the assembly comprises [Pages 3-4, ¶69 and Page 4, ¶69 and ¶71-74, 76.]
 a first connection (9) between an axial end face at the end of the wind turbine main shaft and an axial face of the connecting piece; and [Page 2, ¶32 discloses a portion of torque is transferred by the frictional connections established by the shrink rink and the bolts.] 
 a second frictional connection(Fig. 2-4: 14, 20, 12) provided by an interference fit between a circumferential portion at the end of the wind turbine main shaft and a corresponding circumferential portion of the connecting piece. [Page 4, ¶74 discloses conical surface interaction yields an interference fit.]

B1 does not teach:
	The first friction connection is a friction connection between axial end faces of the wind turbine main shaft and axial face of the connecting piece.

D1 teaches:
	When using a wind turbine main shaft (Fig. 3, 25)  is attached to a connecting flange (26) for affixing to a gear train(10), it is known to use bolts (29) and a frictionally enhancing feature(23) at an interface (21,22). [Col. 4, ll. 30-67.] The bolts form a pre-tensioning means (24).  [Col. 5, ll. 0-5.] One such means is a coating (32) of friction enhancing powder directly applied to the structure to enhance the frictional transfer between such. [Col. 5, ll. 49-62 for general advantages of friction.  Col. 6, ll. 15-21 discloses this being a powder coating.]  This is advantageous in that it allows the system to reduce the size of the connection surfaces reducing weight.].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of B1, which discloses using bolts to assist in transfer of torque, to use pre-tensioning from the bolts and a frictional enhancing powder, yield a strong frictional transfer across axial faces of a wind turbine end shaft and connection piece, as taught by D1, for the purpose of reducing the overall size of the wind turbine main shaft connection piece and structure reducing weight and diameter of the structures. This would yield concrete recitation of the frictional connection between the axial end faces of the wind turbine main shaft and axial face of the connecting piece.

In Re Claims 6-8 and 11-12:
B1 as modified in claim 1 teaches:
	The wind turbine main shaft assembly according to claim 1, where:
(Claim 6) connecting members (B1, Fig. 2, 9 / D1, Fig. 3, 29) arranged so as to press together the axial end face of the wind turbine main shaft and the axial face of the connecting piece to provide the first frictional connection [D1, Col. 5, ll. 0-5 discloses the bolts are used to pretension, this is applied to the bolts of B1.]
(Claim 7) claim 6, the connection members comprises bolts(B1, Fig. 2, 9 / D1, Fig. 3, 29). [D1, Col. 5, ll. 0-5 discloses the bolts are used to pretension, this is applied to the bolts of B1.]
	(Claim 8) claim 6, wherein the connecting members(B1, Fig. 2, 9) extend into the end of the wind turbine main shaft through its axial end face, and further extend through the axial face of the connecting piece. [See Figure 2 of B1.]
(Claim 11), wherein the connecting piece is a flange piece (B1, Fig. 5, 26) wherein the flange piece is configured for attachment to a wind turbine gear box. [Page 4, ¶76 discloses using bolts through the flange (26) for connecting to a planet carrier of a gearbox.]
(Claim 12) a wind turbine, (Figure 6, 28) comprising the wind turbine main shaft assembly according to claim 1. [Page 4, ¶77.]

In Re Claim 13:
B1 teaches:
A method of assembling a wind turbine main shaft assembly, the method comprising:
Providing a wind turbine main shaft(Fig. 2, 4); [Page 3, ¶68]
Providing a connecting piece (7); and
Attaching the connecting piece to an end of the wind turbine main shaft, wherein the attaching comprises: [Pages 3-4, ¶69 and Page 4, ¶69 and ¶71-74, 76.]
 Establishing a first connection (9) between an axial end face at the end of the wind turbine main shaft and an axial face of the connecting piece; and [Page 2, ¶32 discloses a portion of torque is transferred by the frictional connections established by the shrink rink and the bolts.] 
establishing a second frictional connection(Fig. 2-4: 14, 20, 12) provided by an interference fit between a circumferential portion at the end of the wind turbine main shaft and a corresponding circumferential portion of the connecting piece. [Page 4, ¶74 discloses conical surface interaction yields an interference fit.]

B1 does not teach:
	The first friction connection is a friction connection between axial end faces of the wind turbine main shaft and axial face of the connecting piece.

D1 teaches:
	When using a wind turbine main shaft (Fig. 3, 25)  is attached to a connecting flange (26) for affixing to a gear train(10), it is known to use bolts (29) and a frictionally enhancing feature(23) at an interface (21,22). [Col. 4, ll. 30-67.] The bolts form a pre-tensioning means (24).  [Col. 5, ll. 0-5.] One such means is a coating (32) of friction enhancing powder directly applied to the structure to enhance the frictional transfer between such. [Col. 5, ll. 49-62 for general advantages of friction.  Col. 6, ll. 15-21 discloses this being a powder coating.]  This is advantageous in that it allows the system to reduce the size of the connection surfaces reducing weight.].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of B1, which discloses using bolts to assist in transfer of torque, to use pre-tensioning from the bolts and a frictional enhancing powder, yield a strong frictional transfer across axial faces of a wind turbine end shaft and connection piece, as taught by D1, for the purpose of reducing the overall size of the wind turbine main shaft connection piece and structure reducing weight and diameter of the structures. This would yield concrete recitation of the frictional connection between the axial end faces of the wind turbine main shaft and axial face of the connecting piece.

Claim(s) 2-5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over B1 and D1 as applied to claims 1 and 13 above, and further in view of US 2011/0269557 to Blokhuis et al. (B2).

In Re Claim 2:
B1 as modified in claim 1 teaches:
	The wind turbine main shaft assembly according to claim 1, wherein the main shaft (4) comprises at its end an inner circumferential face providing the circumferential portion of the main shaft, and wherein the connecting piece comprises a protrusion having an outer circumferential face providing the circumferential portion of the connecting piece, the outer circumferential face of the main shaft and the inner circumferential face of the connecting piece forming the interference fit.
Further B1 teaches:
	There is a connection interface between an external circumferential face of the shaft and the internal face of the connecting piece, in Figure 2/3.

B1 as modified in claim 1 does not teach:
	The interference fit between an external face of the main shaft and an internal face of the main flange.

B2 teaches:
	Tapered connections between conical tapering elements (Fig. 10, 210) and (110) which can be shrunk fit by axial positioning using axial positioning bolts (318). [Page 3, ¶46.]  This involves the socket shaft (110) having the outer conical surface for interference fit for interface with the internal surface of the plug surface.  [Page 3, ¶36, 43-44.]  The  socket shaft can be the main shaft of wind turbines. [Page 3, ¶37.]  The taper can be internal or external as ¶37 either end can be the inner taper when using this invention. This system permits tapering of the elements for a lower amount of parts for the connection, as it removes the need for a shrink disc/ shrink fit, and assists in centering. [Page 3, ¶44-45.]  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of B1, to utilize a tapered outer main shaft, tapered inner diameter of a connecting flange as a replacement for the shrink disc, and using the axial bolts of B1 for tightening the interference fit, as it is taught by B2, that it can be desirable to use fewer parts and improved centering, placement for shaft fastening/attachment structures.  This would yield the limitation of tapered connections between a tapering conical external face (B2, Figure 10, 110) face of the main shaft, and the conical tapering internal face of the connection flange (B2, Figure 10, 210) , and axial bolts (B1, Figure 3, 9) being used to tighten the interference fit. 

In Re Claim 4:
B1 as modified in claim 2 teaches:
	The wind turbine main shaft assembly according to claim 2, wherein the outer circumferential face of the main shaft is at least partly tapered, the tapered portion of the outer circumferential face (B2, Figure 10, 210, 212) having an outer circumference that decreases towards the end face of the main shaft, and wherein the inner circumferential face of the connecting piece is at least partly tapered at a corresponding axial portion, the tapered portion of the inner circumferential face (B2, Figure 10, 110, 112) having an inner circumference that decreases towards the end face of the main shaft. [Figures 10 of B2 shows the inner and outer faces of the respective interference fit are tapered.]
 
In Re Claim 3:
B1 as modified in claim 1 teaches:
The wind turbine main shaft assembly according to claim 1. 

Further B1 teaches:
	There is a connection interface between an external circumferential face of the shaft and the internal face of the connecting piece, in Figure 2/3.

B1 as modified does not teach:	
Wherein at least part of the main shaft providing the interference fit is tapered that interfaces with the connecting piece, or where the connecting piece element that interfaces with the shaft is tapered in that surface.

B2 teaches:
	Tapered connections between conical tapering elements (Fig. 10, 210) and (110) which can be shrunk fit by axial positioning using axial positioning bolts (318). [Page 3, ¶46.]  This involves the socket shaft (110) having the outer conical surface for interference fit for interface with the internal surface of the plug surface.  [Page 3, ¶36, 43-44.]  The  socket shaft can be the main shaft of wind turbines. [Page 3, ¶37.]  The taper can be internal or external as ¶37 either end can be the inner taper when using this invention. This system permits tapering of the elements for a lower amount of parts for the connection, as it removes the need for a shrink disc/ shrink fit, and assists in centering. [Page 3, ¶44-45.]  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of B1, to utilize a tapered outer main shaft, tapered inner diameter of a connecting flange as a replacement for the shrink disc, and using the axial bolts of B1 for tightening the interference fit, as it is taught by B2, that it can be desirable to use fewer parts and improved centering, placement for shaft fastening/attachment structures.  This would yield the limitation of tapered connections between a tapering conical external face (B2, Figure 10, 110) face of the main shaft, and the conical tapering internal face of the connection flange (B2, Figure 10, 210) , and axial bolts (B1, Figure 3, 9) being used to tighten the interference fit.

In Re Claim 5:
B1 as modified in claim 1, teaches:
	The wind turbine main shaft assembly according to claim 1, wherein there is a main shaft and connecting piece that are cylindrical. [See B1 Figure 2/3.]

Further B1 teaches:
	There is a connection interface between an external circumferential face of the shaft and the internal face of the connecting piece, in Figure 2/3.

B1 as modified does not teach:	
Wherein an end of the main shaft is conical, and wherein the connecting piece has a cylindrical hollow protrusion having a conical inner circumferential face that provides the circumferential portion.

B2 teaches:
	Tapered connections between conical tapering elements (Fig. 10, 210) and (110) which can be shrunk fit by axial positioning using axial positioning bolts (318). [Page 3, ¶46.]  This involves the socket shaft (110) having the outer conical surface for interference fit for interface with the internal surface of the plug surface.  [Page 3, ¶36, 43-44.]  The  socket shaft can be the main shaft of wind turbines. [Page 3, ¶37.]  The taper can be internal or external as ¶37 either end can be the inner taper when using this invention. This system permits tapering of the elements for a lower amount of parts for the connection, as it removes the need for a shrink disc/ shrink fit, and assists in centering. [Page 3, ¶44-45.]  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of B1, to utilize a tapered outer main shaft, tapered inner diameter of a connecting flange as a replacement for the shrink disc, and using the axial bolts of B1 for tightening the interference fit, as it is taught by B2, that it can be desirable to use fewer parts and improved centering, placement for shaft fastening/attachment structures.  This would yield the limitation of tapered connections between a tapering conical external face (B2, Figure 10, 110) face of the main shaft, and the conical tapering internal face of the connection flange (B2, Figure 10, 210) , and axial bolts (B1, Figure 3, 9) being used to tighten the interference fit.

In Re Claim 14:
B1 as modified in claim 13 teaches:
	The method according to claim 13, wherein the attaching further comprises: 
providing connecting members (B1, Fig. 2, 9 / D1, Fig. 3, 29) that are configured to press together the axial end face of the wind turbine main shaft and the axial face of the connecting piece;
arranging the connecting piece at the end of the wind turbine main shaft; and 
tightening the connecting members to thereby press the connecting piece onto the end of the wind turbine main shaft to establish the first frictional connection.  [D1, Col. 5, ll. 0-5 discloses the bolts are used to pretension, this is applied to the bolts of B1.]that are configured to press together the axial end face of the wind turbine main shaft and the axial face of the connecting piece; arranging the connecting piece at the end of the wind turbine main shaft; and tightening the connecting members to thereby press the connecting piece onto the end of the wind turbine main shaft to establish the second frictional connection by the interference fit and to establish the first frictional connection.

Further B1 teaches:
	There is a connection interface between an external circumferential face of the shaft and the internal face of the connecting piece, in Figure 2/3.

 B1 as modified does not teach:
	The tightening of the bolts that establish the first frictional connection also establish the second frictional connection by the interference fit. 

B2 teaches:
	Tapered connections between conical tapering elements (Fig. 10, 210) and (110) which can be shrunk fit by axial positioning using axial positioning bolts (318). [Page 3, ¶46.]  This involves the socket shaft (110) having the outer conical surface for interference fit for interface with the internal surface of the plug surface.  [Page 3, ¶36, 43-44.]  The  socket shaft can be the main shaft of wind turbines. [Page 3, ¶37.]  The taper can be internal or external as ¶37 either end can be the inner taper when using this invention. This system permits tapering of the elements for a lower amount of parts for the connection, as it removes the need for a shrink disc/ shrink fit, and assists in centering. [Page 3, ¶44-45.]  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of B1, to utilize a tapered outer main shaft, tapered inner diameter of a connecting flange as a replacement for the shrink disc, and using the axial bolts of B1 for tightening the interference fit, as it is taught by B2, that it can be desirable to use fewer parts and improved centering, placement for shaft fastening/attachment structures.  This would yield the limitation of tapered connections between a tapering conical external face (B2, Figure 10, 110) face of the main shaft, and the conical tapering internal face of the connection flange (B2, Figure 10, 210) , and axial bolts (B1, Figure 3, 9) being used to tighten the axial bolts.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over B1 and D1 as applied to claim 1 above, and further in view of US 2013/0121836 to Guenther (G1) and US 1,210,310 to Hickling et al. (H1).

In Re Claim 9:
B1 as modified in claim 1 teaches:
	The wind turbine main shaft assembly of claim 7, wherein the connecting members comprise threaded bolts(B1, Fig. 2, 9 / D1, Fig. 3, 29) that are screwed into the end face of the wind turbine main shaft , the bolts extending through an inner flange of the connecting piece on which the axial face is provided. [See Figure 3 of B1 for location and angle of bolts.  See rejection of claim 1 and citations/modification by D1 for using the bolts to tighten.]

B1 as modified in claim 1 does not teach:
Wherein nuts are tightened to the bolts on a side of the inner flange opposite of the axial face. 

G1 teaches:
Bolts (Fig. 3, 10’) paired with nuts (14’) are known variants to bolts for connecting cylindrical structures and attached/tightened shaft structures.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of B1, to utilize blind bolts and nuts as a known variant disclosed by G1 for the purpose of connections which would operate with a predictable success. This would yield a blind bolt and nut connection for the connection piece of B1.

H1 teaches:
	An advantageous nut system, whereby, a nut may be secured to a bolt to prevent the bolt from working loose during use, weakening the pretension sing connection. [Purpose of locking nuts.] This is done by providing  an axial nut (Figure 1, b) with a lip (b1) which can be broken/deformed to projecting into an axial groove/key(a1-a2) for locking. [Page 1, ll. 23-26, 49 - 71.]
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bolts and nuts of H1, to utilize an axial groove keyway in the bolt and a breakable lip on the nut, as taught by H1, as a known in the art method of locking nuts to prevent a weakening of pre-tensioning with a firmer locking and usable in low light or inaccessible places.  This would yield the limitation of the nut tightened to the bolts on a side of the inner flange opposite of the axial face and having a breakaway lip (H1, Figure 1, b1)  and a keyway in the bolt (H1, Figure 1, a1-a2).

In Re Claim 10:
B1 as modified in claim 9 teaches:
The wind turbine main shaft assembly according to claim 9, wherein the nuts(H1, Figure 1, b) are locked to the bolts(a) using a locking mechanism, wherein the locking mechanism comprises a keyway(a1-a2) in the respective bolt and a break lip(b1) on the respective nut, the break lip being breakable so as to engage the keyway to thereby lock the nut in place on the bolt.  [H1, Page 1, ll. 23-26, 49 - 71.]

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over B1, D1, and B2 as applied to claim 14 above, and further in view of G1.

In Re Claim 15:
B1 as modified in claim 14 teaches:
	method according to claim 14, wherein providing the connecting members comprises the screwing of bolts into the axial end face of the wind turbine main shaft, wherein the bolts protrude through holes in an inner flange of the connecting piece when the connecting piece is arranged on the end of the wind turbine main shaft. [See B1, Figure 2 for arrangement/direction.  D1 modification in claim 13 for the tightening to create the first friction interface.]

B1 as modified in claim 14 does not teach:
Wherein the tightening of the connecting members comprises the tightening of nuts on the bolts so as to press the inner flange of the connecting piece against the axial end face of the wind turbine main shaft.

G1 teaches:
Bolts (Fig. 3, 10’) paired with nuts (14’) are known variants to bolts for connecting cylindrical structures and attached/tightened shaft structures.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of B1, to utilize blind bolts and nuts as a known variant disclosed by G1 for the purpose of connections which would operate with a predictable success. This would yield a blind bolt and nut connection for the connection piece of B1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2013/080399 to Kameda teaches using a frictional engagement (Fig. 6, 92) between a turbine main shaft (6) and a flanged connection element (74) having bolts (90) and a cylindrical side of the flange surrounding the cylindrical side of the main shaft. WO 2,129,009 to Kriwat teaches an element broken between bolts and nuts for locking. US 5,777,831 to Mullenberg teaches conical clamping is enhanced in component connection by blind bolts and screws, in Figure 5.] US 5,558,457 to Mullenberg teaches using an axial connection (Figure 3, 30) that works with a tapering tightening ring structure (82) for axial and circumferential interference. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745